     Case 6:12-cr-06109-FPG-MWP Document 104 Filed 05/27/20 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                                                                    Case # 12-CR-6109-FPG
v.
                                                                    ORDER
RONALD CLEVELAND,
                                       Defendant.

       On May 22, 2020, Defendant Ronald Cleveland, acting pro se, filed a motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A) based on the ongoing Coronavirus Disease

2019 (“COVID-19”) pandemic. ECF No. 103. Defendant’s request is DENIED WITHOUT

PREJUDICE.

       Generally, “[a] district court may not . . . modify a term of imprisonment once it has been

imposed.” Cortorreal v. United States, 486 F.3d 742, 744 (2d Cir. 2007). One exception to this

rule is that a district court may modify a sentence if it finds that (1) “extraordinary and compelling

reasons warrant [the] reduction” and (2) the “reduction is consistent with applicable policy

statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). If these elements

are satisfied, the district court must consider the factors set forth in Section 3553(a)—the same

factors that courts consider when initially imposing sentences. Id. §§ 3553(a), 3582(c)(1)(A).

       Although the Director of the Bureau of Prisons (“BOP”) may file a motion seeking such

relief at will, a prisoner may only file such a motion where either (1) he or she has “fully exhausted

all administrative rights to appeal a failure of the [BOP] to bring a motion on the defendant’s

behalf” (the “exhaustion requirement”); or (2) thirty days have elapsed since the warden of the

prisoner’s facility received such a request (the “thirty-day backstop”). Id. § 3582(c)(1)(A); see also

United States v. Montanez, No. 15-CR-122, 2020 WL 2183093, at *2–11 (W.D.N.Y. May 5, 2020).




                                                  1
     Case 6:12-cr-06109-FPG-MWP Document 104 Filed 05/27/20 Page 2 of 2




Thus, the Court may not consider Defendant’s request in the first instance; he must first satisfy

either the exhaustion requirement or the thirty-day backstop prior to seeking such relief.

       Although some courts have excused compliance with Section 3582(c)(1)(A)’s exhaustion

requirement, this Court remains unpersuaded that it has such authority for the reasons discussed in

further detail in Montanez, 2020 WL 2183093, at *2–11. Here, Defendant simply claims that he

“exhausted all [his] administrative remedies with the prison.” ECF No. 103. He does not indicate,

let alone provide any evidence, that he applied to the BOP, when he applied, and whether his

request was denied. Accordingly, the Court is not satisfied that Defendant has not shown

compliance with either the exhaustion requirement or the thirty-day backstop. See United States

v. Grimes, No. 18-CR-6101 CJS, 2020 WL 2098106, at *1 (W.D.N.Y. May 1, 2020) (denying

motion for compassionate release where defendant submitted insufficient evidence to establish

that he had complied with exhaustion requirements).

       For these reasons, Defendant’s motion for compassionate release, ECF No. 103, is

DENIED WITHOUT PREJUDICE. Defendant is free to refile his motion once he has satisfied

either the exhaustion requirement or the thirty-day backstop.

       IT IS SO ORDERED.

       Dated: May 26, 2020
              Rochester, New York                    ______________________________________
                                                     HON. FRANK P. GERACI, JR.
                                                     Chief Judge
                                                     United States District Court




                                                 2
